DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive.  Specifically, while the prior art discusses the formation of crystalline phases in some examples, the desirability to provide only an amorphous phase of silicon oxide and suppress any other crystal growth to prevent undesirable volume changes during cycling is clearly taught by the prior art in the passages which the Examiner relies upon and which applicant cites.   Therefore, the prior art is reasonably assumed to have less than the claimed ratio of the different crystalline components.  
Further, the instant ranges lack a criticality which could overcome the obviousness of the rejection.  The Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope 
In the instant case, the claims cannot be taken to be commensurate in scope with the Examples for at least the reason that the instant ranges for the component ratios of 33.7% Li2Si2O5 and 12.8% Li2SiO3 relate to comparative examples 2-3 and 2-4, respectively, in Table 3 of the instant specification and are not commensurate with inventive examples which have lower overall ratios for the silicate components resulting in advantageous properties.   Further, the examiner notes the ranges relate to ratios of the components, which are relevant only to the other values of the components, and therefore mismatching values from different examples is not permissible as, for example 1.7% component ratio of LixSiy is only a relevant data point relative the other components in Example 2-1 (these ratio percentages are not equivalent to atomic, weight or volume percentages which are consistent regardless of the amount of other components). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claims now require component ratios of LixSiy, Li2Si2O5 and Li2SiO3 “including lithium, the first element and the second element”.  However, as the first element may be tin and the second element may be fluorine, it is unclear whether if and how those elements are included in LixSiy, Li2Si2O5 and Li2SiO3.  This raises the further issue of whether an amorphous lithiated tin oxide film (see 
Further, the instant component LixSiy does not set bounds for “x” and “y”.  It is unclear whether this component could be crystalline silicon with a trace amount of lithium or vice-versa, and therefore the meets and bounds of what constitute the LixSiy component is unclear.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over Hiroki (JP 2014-103019 cited in IDS, a machine translation of which is of record).
Hiroki teaches a negative electrode active material comprising: lithium (pre-doped with lithium); a first element of silicon; and a second element of oxygen (paragraph [0047-0048]), wherein the negative electrode active material contains substantially no compound phase of the first element and the lithium (no compound containing only lithium and silicon is disclosed), and contains an amorphous phase containing the first element and the second element (paragraph [0053]), and an ionic bond is formed between the lithium and the second element (substantially the same Li pre-doping is performed by the prior art - see paragraphs [0059-0066] which prevents growth of Si crystals, i.e. only an amorphous phase is desirably present in the prior art, compared to paragraphs [0032-0038] of the instant specification as originally filed, i.e. mixing the SiOx material with lithium metal and heat treating at particular temperatures - therefore, while the prior art does not specifically disclose ionic bonds such are reasonably presumed to be present - see MPEP 2112.01). 
the amendment, as the prior art teaches the desirability to provide only an amorphous phase of silicon oxide and suppress any other crystal growth to prevent undesirable volume changes during cycling, the prior art is assumed to have low levels of the lithium silicate or lithium silicon oxides noted in the instant claims (i.e. 1% or less) in a manner which overlaps the claimed ranges.
MPEP 2112.01    COMPOSITION, PRODUCT, AND APPARATUS CLAIMS [R-07.2015] 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	In regard to claim 2, Hiroki teach the negative electrode active material is lithium-containing SiOx (0.8<x<1.3) (paragraph [0053]). 
In regard to claim 3, Hiroki teach content of the lithium may be 33 or 44 atomic percent (such as in the case of Li4SiO4 or Li2SiO3 - see paragraph [0093]).  The Examiner further notes that the percentage of lithium in the anode changes depending on the state of charge of the battery.
In regard to claims 4 and 5, Hiroki teach the negative electrode active material is in the form of particles (paragraph [0053]) with a coating portion covering at least a portion of a particle surface, wherein the coating portion contains at least one of binder (i.e. hydrocarbon or organic polymer), carbon and/or fluorine (figure 2; paragraph [0094], Examples).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723